Citation Nr: 0325942	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement an increased rating for bilateral pes planus with 
a history of weak feet, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision which 
denied an increased disability rating for the veteran's 
bilateral weak feet.  In April 1999, the claim was remanded 
for further development.  

In October 1999, the veteran was afforded a hearing before a 
hearing officer at the RO.  In July 2000, the RO, in 
pertinent part, recharacterized the veteran's bilateral foot 
disorder as bilateral pes planus with a history of weak feet 
and assigned a 30 percent evaluation for that disability.  In 
January 2001, the veteran was afforded a hearing before the 
undersigned, sitting at the RO.  In February 2001, the 
veteran submitted a motion for an additional hearing before 
the Board.  In May 2001, the Board denied the veteran's 
motion and remanded the claim to the RO for additional 
development of the record.  

In May 2002, the Board denied an increased rating for 
bilateral pes planus with a history of weak feet.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  A Joint 
Motion for Remand was filed in February 2003, and by Order of 
the Court dated February 19, 2003, the Court vacated and 
remanded the matter to the Board for readjudication, 
consistent with the motion.  


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that new section 5103(a), requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the claimant is to provide.  The Court 
held that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court found that, although the Board stated in 
its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, it failed to discuss 
adequately the amended duty to notify.  Specifically, the 
Court noted that the Board failed to discuss the requirement 
to notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Moreover, the Court found 
that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  

In this case, the Board noted that the veteran was informed 
of the evidence needed to substantiate his claim in a 
May 2001 remand, provided a VCAA letter in July 2001, and 
advised by the statement of the case and the supplemental 
statements of the case of the evidence necessary to 
substantiate his claim.  The Board concluded that the duty to 
assist had been satisfied.  However, the veteran was not 
specifically advised of the evidence he would be required to 
provide and the evidence that VA would obtain.  Although he 
was advised generally, of the requirements for establishing 
his claim, he was not told what evidence he lacked.  
Therefore, this claim should be remanded in order to comply 
with the holdings in Quartuccio and Charles.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are specifically 
for an increased rating claim.  

2.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran and his representative.  Also 
provide an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




